                                                                                    F,Lf       ,,3
                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT    I/lß                        Nlly   28 A q 33

                                        COMPLAINT FORM                      'iËiåJËÅ?I; f tï¡
                                                                                              ''




   Full name(s) of Plaintiff(s)
   (Do not use ef al.)

5au^¿S Loç,,¿rgyce
          V.
                                                      Case No          3't8el lgar(sø¡¿-)
                                                                  (To be supplied by the Court)


AIhc.            \r{SA




   Full names of Defendant(s)
   (Do not use ef al.)


                                           A. PARTIES
   1   J"      vvt¿   5 L*n"^pz-                         USA
                                             is a citizen of                                  who

   presently   *,'5t"'ÍTJ'Ð   l6tt         QusJ KÅ corltt"t"L
                                  (mailing address)                               ^,1 ?ô'f
                                                      A6   ffiÒ
   2. Defendant       .4   ra* usÁ                      is a citizen   of U Sr4
               (name of first defendant)
   whose address is                           I                        t        (State)


                                              tk'f|f " f €             r1/eat
                                                                                /o rk
                                                           /   / 7/ 7
3. Defendant                                          is a citizen of
               (nainè of second defendant)                                  (State)

whose address is


(lf more space is needed to furnish the above information for additional defendants,
continue on a blank sheet which you should label "4. PARTIES." Be sure to include
each defendant's identity and complete address.)


                                      B. JURISDICT¡ON
 The jurisdiction of this court is invoked pursuant to: (list statute(s))

                 ,           U,5" (oé-¿- f #øl

                                C. NATURE OF THE CASE

BRIEFLY state the background of your case




                             S*- ,r4 føcb'J




                                               2
                                 D. CAUSE OF ACTION

I allege that the following of my constitutional rights, privileges, or immunities or my
rights under a federal statute have been violated and that the following facts form the
basis of my allegations: (lf more space is needed to explain any allegation or to list
additional supporting facts, continue on a blank sheet which you should label "D.
CAUSE OF ACTION.")

craimr:                           .ç* Å1 ^uLÅ

Supporting Facts: (lnclude all facts you consider important, including names of persons
involved, places, and dates. Describe exactly how each defendant is involved. State
the facts clearly in your own words without citing legal authority or argument.)




Claim ll                                              O   .6¿

Supporting Facts:



                                             3
                           E, REQUEST FOR RELIEF
      WHEREFORE, plaintiff demands: (state the relief you seek)



                                         *r,[( F^J *f
                                                                  i,

                              [*,..




                                      F. JURY DEMAND


Do you wish to have a jury trial?
                                    @           No
Original signature of attorney (if any)                             s Origin     tgn ature


Printed Name                                          Printed Name

                                                         I   a'rr'tr <   I L o.uNV<Vce

()
                                                  O\q Ô(1
                                                   ()                    6 s8r9 6J1           I

Attorney's full address and telephone                 Praintiff's
                                                                    u'*"p;;r^þ';':y"ê3            rf   Q        í   t gó7
                                                      htos(fo,f      ¿T Ò(, ygÒ                            ^'
Email address if available                            Email address if available

                                                      5 on.onflov\qa-      , o,^o-l.ccr).L\
                                                                                       (oi

                                                  4 t t (: c)vva S( u^¿e-rY( '^ o' 6 *o i(                           Uo



                DECLARATION UNDER PENALTY OF PERJURY
       The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. S 1746; 18 U.S.C. S 1621.

Executed at                                      on          ilo               fun                6
                  (location)                            (date)


                                                      Pla           s Original       nature




(Rev.3/29116)




                                             5
                 av^   -¿-3      ccw)'t,ra(     v /lt.u    us,A

     To:
     Legal Department News L2 Connecticut/Altice USA
     lllL  Stewart Avenue
     Bethpage, New York
     1.r714




                    Affu, c^r"trd                      e
                  4 +- ck rt,^t




Connl53Yd¿'^o<-'
                          $"^cor f''n^^           @ Xh^     'C CI¡'^-
                                                                                              &

                                          GOltlPLAINT:

    G. NATURE OF THE GASE

    On March 14,2018, after appearing in court in Norwalk Connecticut for an
    arraignment for an alleged Second-Degree Breach of Peace, a slimy reporter from
    News 1,2 Ctby the name of Mark Sudol knocked on my residence door at 75 West
    Parish Road in Westport, Ct. asking for "an interview" about my arrest. Shocked that
    such a low-level charge would be news for the likes of News 1,2 Ct. given all the far
    more worse alleged crimes that happen every day, I agreed to the "interview". I
    spent at least 45 minutes detailing my side of the story that resulted in my
    controversial/false arrest, an arrest that happened on March 5, 201"8 - 4 months
    after the alleged Second-Degree Breach of Peace of November 5,2017. The
    "interview" concluded and the slimy News 12 reporter Mark Sudol and his
    cameraman made their way back to their news van that was strategically parked
    out- of-sight so the ambush could be easier for them. What proceeded to happen to
    me because of News 12's negligent, biased, and malicious coverage has been
    extremely traumatizing, resulting in permanently damaging my life in multiple
(   ways, a malicious treatment of my 52 year old law-abiding life by the slimy reporter
    Mark Sudol, a maliciously biased, neglectful, and unlawful treatment of my
    arrest/case that resulted in slander and libel and numerous resulting damages to
    my name and life,

    That night of March 14,20L8,1 waited with my girlfriend for the News 12 report on
    my arrest/case. When the News L2 Ct. report on my arrest came about there was 5
    major lies, errors, bias, and neglect that resulted in slander/defamations and libel
    commined by Mark Sudol and his News L2 team. That painful night of March 14,
    20lB - March I5,20LB,l James Lawrence experienced slander and libel - on the
    hour by the hour ,,. slander and libel being communicated to all the Tri-State News
    12 viewers/audiences, and available nationally to all other news outlets let alone
    the country in general, Mark Sudol and the rest of the News t2 Ct. team reported the
    following very damaging LIES (all recorded!)

    1-:   News L2 Ct. reported that I was arrested for "stalking"   - Hideous   LIE.

    2: News 12 Ct. reported that I had an outstanding protective order but the facts are
    the protective order had expired - LIE.

    3: News 12 Ct. reported that I was arrested November 5, 201.7 but that was the time
    of the alleged Second Degree Breach of Peace and the facts are that I was instructed
    to turn myself in March 5, 20IB and arrested 4 months later after a very
    questionable "investigation",

    4: News 12 Ct. reported that I was "facing similar charges in California". "Facing" ..,
    complete insanity given I live in Ct. and have not lived in California since 2013. The
                                                                                             3


facts are I was not "facing" similar charges in California nor never did face similar
charges in California - LIE,

5: Allowing some random woman named Wendy Higgins Chambers of Westport Ct.,
who never made a complaint about me to anyone - never to store managers let
alone the Westport police, to approach them and foment the malicious slander and
libel, where this mentally imbalanced woman, after reading about my alleged
Second-Degree Breach of Peace /false arrest in the news, was allowed to give her
opinion that was filled with lies, a sick woman who like News 12, attempted to
conflate my arrest with the current zeitgeist of women coming out to accuse men of
sex harassment, something my case/arrest had nothing to do with whatsoever. This
corrupt "ne\Ms" organization allowed this sick woman to play some kind of victim
because I "gave her my business card" (example of the current biased insanity in
America today) at a public market one year before the arrest, when the facts of our
encounter were nothing but peaceful and certainly not worthy of the hit job I
received from News l-2. There are so many necessary investigations as to how News
t2 Ct. and Wendy Higgins Chambers fomented and created the slander and libel.
Facts that will be pursued in trial so as to know how to sue and protect myself from
this sick woman.

6: The slimy reporter Mark Sudol failed to mention facts within the Police Report,
facts like what my side of the story was, which was merely attempting to ask a
woman in a car parked next to mine if she lost money that I found on the ground -
all in the police report. Money in the form of $100 dollar bill returned to the market
at that time. Sudol also neglected to inform the public of anything I told him during
the 45- minute "interview", The entire report and ensuing damaging errors was
totally biased and mean spirited. Mark Sudol maliciously failed to give a proper
balanced report that resulted in his lies and defamation, malicious reporting that
resulted in News 12's slander and libel spreading like wildfire across the internet to
forever exist in many places and exist in many forms and create continual damages
to my life.

All evidence of News 1,2 Ct.'s slander and libel - written and video reports as well    as
numerous other details and evidence of their malicious neglect, bias, and failures
will be presented during the coming trial,

This News 'J.2 Ct report of my case was sloppy to say the least. This News L2 Ct.
reporting on me was extremely damaging to my name and reputation in numerous
ways. There are over 35 examples of damages caused to me because of how News
1,2 Ct. falsely and maliciously reported my arrest resulting in obvious slander and
libel, These damages increase every day. All 35+ damages will be presented up and
during trial.

Knowing of their guilt, News 12 Ct,'s extremely damaging lies, slander and libel was
eventually taken down from their websites only because of a call from my lawyer, In
addition, there was more negligence during the process of acknowledging their guilt
                                                                                        ,t


which resulted in copied forms being spread on the internet that exist to this day,
No matter what they did to cover up their hideous mistakes, the facts are that the
multiple damages had already been done to me in numerous parts of the community
and the country at large and continue to this very day for the foreseeable future.
This sloppy news report fomented a media storm that was highly unusual for an
alleged Second Degree Breach of Peace case, an alleged incident of merely walking
up to a woman parked next my car in broad daylight, an alleged crime that was
originally viewed by the court as nothing but a mere "infraction" and $100 fine, then
a "Nolle Prosequi", and now after 1 year destined to be thrown out eventually after
more delay tactics by the D.A to protect the police - meaning I did not commit a
crime and certainly did not do what this shameful news organization reported
resulting in permanent damages to my life. The entire sequence of events needs to
be in front of a jury in order to get proper perspective as to how such a malicious
and forever damaging hit job on me occurred before I even received any proper Due
Process of Law. Once again, I went through and continue to go through an
outrageous case of slander/defamation/libel all before proper Due Process of Law.

News l-2 Ct.'s report on my case was damaging in ways that need to be presented in
detail given the very raw and dangerous times that America is experiencing with the
MeToo movement/Nasty Woman movement /Times Up movement, because many
men are being tried and convicted via the media before they receive any proper Due
Process. What makes my case so outrageous and immediate in the sense of the need
to be national news to be learned from, is how News 12 seemingly conflated me
with the harassment and sex harassment cases going on in the current zeitgeist
despite the FACT that my case had nothing to do with "harassment", nothing to do
with "sex harassment", let alone nothing to do with "stalking" and the other lies to
which News L2 so negligently reported that resulted in over 35 damages to my life,

I look forward to bringing forth all the evidence of News 12 Ct.'s malicious
defamation, and all the damages to my life because of their slander and libel.


D. GAUSE OF AGTION
claim   I: 28 U.S. Code 5 4101           - Slander
- Video copies of News L2 slanderous broadcast against me.
- Witnesses involved with the slander.
- Examples of how News L2 slanderous broadcast influenced, empowered, and
infected other media outlets to cover me in extreme, biased, and false ways,
- Examples of how News L2 coverage caused other damages perpetrated by the
surrounding community and country at large.
- All details of all the damages done to me by News 1-2 in every aspect of my life.
                                                                                     s




claim   II: 28 U.S. Code S 4101         - Libel
- Copies of News 12 slanderous written material against me,
- Witnesses involved with the libel.
- Examples of how News L2 libel influenced, empowered, and infected other media
outlets to cover me in extreme, biased, and false ways.
- Examples of how News 12 coverage caused other damages perpetrated by the
surrounding community and country at large.
- All details of all the damages done to me by News 12 in every aspect of my life.




James Lawrence
@
Westport Ct.06880
Email: www.Sancorgoman@gmail.com

*Gurrent res¡dences are between Europe and America so please
best for ALL correspondences to be via E-Mail. Yesn this injustice
has resulted in me having to move far away to protect myself
(among the numerous Damages to be presented during trial).
PLEASE see forms on electronic filing and electronic
notifications. ALL GORRESPONDENCES TO BE V¡A E-MAIL. *
